DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 03/15/22. Claims 1, 7, 11-15, 22 and 26 have been amended. Claims 1, 3, 7, 11-17, 20-24, 26 and 28-29 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities: the language “effective to” should be changed to “adapted to” to clearly claim the function of the structure and not the structure.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  In (a) and (b) the language “when worn” should be included in the limitations direct to “the percutaneous access side”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the limitation “wherein at least one facilitating object is means for limiting” should read “wherein at least one facilitating object is a means for limiting”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the language “when worn” should be provided in the limitation directed to “the percutaneous access site”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: the language “when worn” should be provided in the limitation directed to “the percutaneous access site”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the limitation “facilitating object is means for holding” should read “facilitating object is a means for holding”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: the language “when worn” should be provided in the limitation directed to “the percutaneous access site”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitation “each of the closeable openings is formed on the outer surface of the garment through to the inner surface of the garment, and wherein the closeable openings are formed in the right side, the left side, the anterior portion, the posterior portion, the superior end, the inferior end, the lateral end, and the medial end” how many openings are being claimed. It is unclear if one opening can read on multiple locations. Is applicant claiming 8 different openings, if so each opening should be claimed separately with a specific location. Further, it is unclear if the ends are the distal ends of the garment or just a portion of the garment near the end. Finally, it is unclear if multiple openings are located at each location, or if the location is a single opening. Therefore, it is unclear of how many openings are being claimed and their 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required structurally to read on “at least one facilitating member”. The claim is not presenting the facilitating member as a means for limitation and the specification fails to teach what the facilitator member is besides the area, object and optionally an attachment component. The area is an outline or border, but it is not clear of what (see applicant’s specification paragraph 0027). The object can be many different things as provided in paragraphs 0029-0040, from an absorbent device to a holding device. It is unclear the metes and bounds of what would or would not read on the facilitating member. 

Claims 23, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These dependent claims are indefinite since they require particulars of an or limitation, which may not be required in the interpretation of independent claim 1. It is unclear if the further structure is needed to be taught by the prior art or not.

The claim limitation “a means for holding a device” (claim 13) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 11-17 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2006/0253953).
In regard to claim 1, Williams teaches an easy access apparel for every day wear by a chronically ill subject who is undergoing chronic medical treatment (see abstract and paragraph 0022), the easy access apparel comprising: a garment comprising closeable openings each comprising at least one fastener (opening is attachment zone: 8 and fasteners are releasable fasteners: 22), and at least one facilitating member (pad 29 or pocket 27: figure 5); wherein the 
 	(a) the at least one closeable opening is positioned over a percutaneous access site on the body of subject, a first garment edge and a second garment edge surrounding the opening (paragraph 0042), or 
 	(b) the noncontiguous alignment of the first and second garment edges is effective to open the opening and expose the percutaneous access site, and the contiguous alignment of the first and second garment edges is effective to close the opening and conceal the percutaneous access site (paragraph 0041-0042), or 
 	(c) the at least one fastener is a fastening system comprising a first fastening component and second fastening component, wherein the first fastening component is located on the first garment edge and the second fastening component is located on the second garment edge (paragraph 0045), and the engagement of the first fastening component and the second fastening component results inME1 38585641v.1Application No. 16/428,298Docket No.: 128533-02201Reply to Office Action of October 6, 2021 the closing of the closeable opening, and the disengagement of  or 
 	(d) the fastening system is a flaccid system; or 
 	(e) the garment comprises at least one facilitating object positioned on the inner surface of the right side, the left side, the anterior portion, the posterior portion, the superior end, the inferior end, the lateral end and/or the medial end of the garment (one set of corresponding snap fasteners would be located on inner surface of garment to attach with fasteners on the exterior surface: paragraph 0045), the at least one facilitating object including a facilitating attachment means for attachment of the at least one facilitating member to the garment (area is that as illustrated in figure 5, the attachment means is the compartment 27  and the pad 29 is object). Further, it is noted that the facilitating attachment means invokes 112 6th paragraph and the means can be that as described in paragraph 104 of applicant’s specification and details any suitable affixment member, which can be a compartment/pocket).  

    PNG
    media_image1.png
    406
    556
    media_image1.png
    Greyscale


 
 	In regard to claim 11, Williams teaches wherein the at least one facilitating object is a means for limiting, preventing or stopping fluid leakage during the utilization of a percutaneous access site (absorbent pad as detailed in paragraph 0057, 112 6th interpretation from specification requires the object to be any absorbent product). 
 
 	In regard to claim 12, Williams teaches wherein the at least one facilitating object is an object configured to provide anti-microbial, anti-septic, and/or wound healing during the utilization of a percutaneous access site (pad is protective: paragraph 0057).  

 	In regard to claim 13, Williams teaches wherein the at least one facilitating object is a means for holding a device in place that is utilizing the percutaneous access site (facilitating object is pocket 27 formed between panel 36 and 35 to hold pad 29: see figure 5; 112 6th interpretation from specification does not detail the structure required to read on the means for holding a device).  

 	In regard to claim 14, Williams teaches wherein the at least one facilitating object is a therapeutic or diagnostic device used in conjunction with a device that is utilizing the percutaneous access site (pad is therapeutic and used with medical device (G-tube): paragraph 0057).  

 	In regard to claim 15, Williams teaches wherein the at least one facilitating object is a comprises a sterile disposable absorbent article (paragraph 0057).  



 	In regard to claim 17, Williams teaches wherein the disposable absorbent article is sterilized gauze, or a sterilized pad (see paragraph 0057).  

 	In regard to claim 28, Williams teaches a method of improving the comfort of a subject during the utilization of a percutaneous access site comprising providing the easy access apparel of claim 1 (see abstract).  

 	In regard to claim 29, Williams teaches wherein: the easy access apparel is effective to enhance or maintain the physical, environmental or emotional comfort of a subject (see paragraph 0022): or the easy access apparel is effective to enhance or maintain a subject's perception of dignity; or the easy access apparel is effective to enhance or maintain a subject's sensation of modesty; or the easy access apparel is effective to enhance or maintain a subjects feeling of normalcy (see paragraph 0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Roy (US 2007/0083976).
Williams teaches a garment as described above in claim 1. Further, Williams teaches the releasable fasteners 22 being snaps or other fastening means (paragraph 0045). However, Williams fails to teach the at least one fastener being a zipper system.
 	In regard to claim 7, Roy teaches a garment having medical access openings that are fastened by zipper/zipper system (paragraph 0038).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the releasable fastening means of Williams as zipper fasteners as taught by Roy, since the releasable fastening means of Williams being zipper fasteners would provide a garment having a releasable means to securely attached and detach a panel as needed for medical purposes. Here we are taking one well-known releasable fastening means (snaps of Williams) and replacing it with another well-known releasable fastening means (zippers of Roy) to access a user’s body under a garment as needed. 

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Hebert (US 6,074,272).
 	Williams teaches a garment as described above in claims 1 and 15. However, Williams fail to teach the absorbent article being one or more layers.
 	In regard to claims 20-22 Hebert teaches the disposable absorbent article being a breast pad and comprising one or more layers (see Fig 3); wherein the breast pad comprises a first 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the breast pad/conventional nursing pad of Williams (see bottom of paragraph 0057) in the layered construction as taught by Hebert, since the breast pad of Williams provided with a three layered construction would provide a pad device that is able to wick liquids away from the wound or incision site, absorb the liquid in the center layer, and provide a backing layer that prevents the liquid in the cushion layer from wetting the garment. Here we are taking one well-known breast pad (Williams) and replacing it with a well-known three layered breast pad (Hebert) to provide a breast pad with better wicking, absorption and containing properties. 

Claims 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Widell et al. (US 2010/0022163).
Williams teaches a garment as described above in claim 1. However, Williams fails to teach the breast pad being attached to the garment via a fastening system of an adhesive or Velcro®. Williams teaches the breast pad being attached to the garment via compartment 27. 
 	In regard to claims 23-24 and 26, Widell et al. teaches a breast pad with a facilitating attachment means comprises a fastening system (paragraph 0036); wherein the facilitating attachment means comprises an adhesive or a nylon strap featuring hook and loop fasteners (see paragraph 0036 detailing attachment to garment via adhesive or Velcro®/hook and loop fasteners).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the breast pad of Williams with the facilitating attachment means of adhesive or hook and loop fasteners as taught by Widell et al., since the breast pad of Williams attached to the garment via adhesive or hook and loop fasteners instead of a compartment would provide a removable attachment means that can be achieved with less material (compartment layer) and therefore less bulk. Here we are taking one well-known pad attachment means (compartment of Williams) and replacing it with another well-known attachment means (adhesive or hook and loop fastener of Widell et al.) to create a garment with a less bulky pad attachment system.

Response to Arguments
Applicant's arguments filed 03/15/22 have been fully considered but they are not persuasive. 
Applicant remarks that Williams (US 2006/0253953), Hebert (US 6,074,272), Roy (US 2007/0083976) and/or Widell et al. (US 2010/0022163) fail to teach the limitation “each of the closeable openings is formed on the outer surface of the garment through to the inner surface of the garment, and wherein the closeable openings are formed in the right side, the left side, the anterior portion, the posterior portion, the superior end, the inferior end, the lateral end, and the medial end” as provided in claim 1.
It is noted that this limitation is rejected under 35 USC 112 2nd paragraph as being indefinite as detailed above. As best understood, this limitation is taught as detailed above in the 102 rejection to Williams and as annotated in the figure provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732


/ALISSA L HOEY/Primary Examiner, Art Unit 3732